                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                        CR-16-65-GF-BMM-JTJ

                Plaintiff,

      vs.
                                                           ORDER
DENNY OWENS, JR.,

                Defendant.



       United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on July 1, 2019. The United States accused Denny Owens, Jr.

of violating his conditions of supervised release by: (1) using a controlled

substance; (2) failing to complete his substance abuse treatment program; and (3)

failing to complete his 90-day term at Connections West Inpatient Treatment

Facility.

       Judge Johnston entered Findings and Recommendations in this matter on

July 2, 2019. (Doc. 62.) Owens waived his right to object to Judge Johnston’s

Findings and Recommendations. Id. at 4. When a party makes no objections, the

Court need not review de novo the proposed Findings and Recommendations.
Thomas v. Arn, 474 U.S. 140, 153-52 (1986). This Court will review Judge

Johnston’s Findings and Recommendations, however, for clear error. McDonnell

Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir.

1981).

      The admitted violations prove serious and warrant revocation of Owens’s

supervised release. Judge Johnston has recommended that the Court revoke

Owens’s supervised release and commit Owens to the custody of the Bureau of

Prisons for a term of 9 months, with no supervised release to follow. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Owens’s violations of his conditions represent a serious breach

of the Court’s trust. A sentence of 9 months custody, with no supervised release to

follow represents a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 62) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Denny Owens be sentenced

to 9 months custody, with no supervised release to follow.

      DATED this 9th day of July, 2019.
